Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 07, 2019

The Court of Appeals hereby passes the following order:

A19A1043. TRAVARIS HARDY v. THE STATE.

      The Appellant in the above-styled case has filed a Motion To Transfer Case To
Supreme Court. Pursuant to the Georgia Constitution of 1983, Art. VI, Section VI,
Par. III (8), said motion is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/07/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.